              Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,              )
                                       )
           Plaintiff,                  )
                                       )
v.                                     )                       Case No.
                                       )
MARK J. KLASINSKI; JANET M. KLASINSKI; )
EVAN KLASINSKI; KANSAS DEPARTMENT )
OF REVENUE; and SUR-GRO FINANCE, INC., )
                                       )
           Defendants.                 )
                                       )

                                          COMPLAINT

       The United States of America, plaintiff herein, alleges as follows:

       1. This is a civil action in which the United States seeks to reduce to judgment certain

federal income tax assessments made against defendant Mark J. Klasinski and to enforce federal

tax liens upon the subject property described herein.

       2. This action is commenced at the request and with the authorization of a delegate of the

Secretary of Treasury and at the direction of the Attorney General pursuant to 26 U.S.C. §§ 7401

and 7403.

                                      Jurisdiction and Venue

       3. The Court has jurisdiction over this action pursuant to 28 U.S.C §§ 1340 and 1345 and

26 U.S.C. §§ 7402 and 7403.

       4. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because this

is the district where a substantial part of the events giving rise to this suit took place, where the

real property that is a subject of this action is located, and where the defendants reside or conduct

business.
             Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 2 of 6




                                              Parties

       5. Defendant Mark J. Klasinski (sometimes referred to hereafter as “Klasinski”) resides

in Leavenworth County, Kansas, and is the taxpayer against whom the federal tax assessments at

issue herein were made.

       6. Janet M. Klasinski resides in Leavenworth County, Kansas, and is named as a

defendant in Count II pursuant to 26 U.S.C. § 7403(b) because she may claim an interest in the

real property at issue in this action. She is the wife of defendant Mark J. Klasinski.

       7. Evan Klasinski resides in Leavenworth County, Kansas, and is named as a defendant

in Count II pursuant to 26 U.S.C. § 7403(b) because he may claim an interest in the real property

at issue in this action. He is the son of defendant Mark J. Klasinski.

       8. Kansas Department of Revenue is named as a defendant in Count II pursuant to 26

U.S.C. § 7403(b) because it may claim an interest in the real property as issue in this action.

       9. Sur-Gro Finance, Inc., is named as a defendant in Count II pursuant to 26 U.S.C. §

7403(b) because it may claim an interest in the real property at issue in this action.

     Count I: Reduce Federal Tax Assessments to Judgment against Mark J. Klasinski

       10. The United States incorporates by reference the allegations set forth in paragraphs 1

through 5, above.

       11. On the dates and for the tax years indicated below, the Internal Revenue Service

made assessments against defendant Mark J. Klasinski for federal income taxes, penalties, and

interest. The amount due is as follows:

                                                                      Balance owed
                 Tax Year              Assessment Date              as of 09/01/2020
                   2004                  10/04/2010                     $ 99,823.30
                    2008                   02/16/2015                       4,251.47
                    2009                   02/16/2015                       3,416.98


                                                  2
             Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 3 of 6




                                                                    Balance owed
                 Tax Year              Assessment Date            as of 09/01/2020
                   2010                  02/16/2015                       3,523.57
                     2011                 02/20/2017                       3,593.03
                     2012                 02/20/2017                       6,934.86
                                                               Total $ 121,543.21

       12. The above assessments were based on an Internal Revenue Service examination of

Klasinski’s federal income taxes for the years 2004 and 2008-2012. Klasinski did not file federal

income tax returns for those years despite having sufficient income requiring him to do so.

       13. Notices of the above assessments and demands for payment thereof were sent to

Klasinski on or about the dates that the assessments were made.

       14. Despite the notices and demands for payment, Klasinski has failed or refused to pay

the outstanding federal taxes, interest, and penalties. There remains due and owing to the United

States the sum of $121,543.21, plus statutory interest and additions accruing after September 1,

2020

       WHEREFORE, with respect to Count I of the complaint the United States requests:

       (a) That the Court enter judgment in favor of the United States and against Mark J.

Klasinski in the amount of $121,543.21, plus statutory interest and additions accruing according

to law after September 1, 2020, for his 2004 and 2008-2012 federal income tax liabilities; and

       (b) That the Court award the United States its costs incurred in this litigation, and such

other relief as the Court deems proper and just.

                            Count II: Enforcement of Federal Tax Liens

       15. The United States incorporates by reference the allegations set forth in paragraphs 1

through 14, above.




                                                   3
                Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 4 of 6




       16. In accordance with 26 U.S.C. §§ 6321 and 6322, a federal tax lien arose on the

assessment dates referred to in paragraph 11, above, in the amounts of the assessments plus all

additions accruing thereon under law. As a result, federal tax liens attached to all property and

rights to property Mark J. Klasinski then owned or thereafter acquired.

       17. Notices of the federal tax liens were filed with the Register of Deeds, Leavenworth

County, Kansas, against Klasinski on September 20, 2011 (for his tax year 2004 liabilities);

March 24, 2015 (for his 2008-2010 liabilities); and May 1, 2018 (for his 2011-2012 liabilities).

       18. The “subject property” on which the United States seeks to enforce its federal tax

liens is located at or around 32939 159th Street, Leavenworth , Kansas, and more particularly

described as:

         Tract #1
         A tract of land in the Northwest Quarter (NW 1/4) of Section Ten (10),
         Township Eight (8), Range Twenty-two (22), described as: that part of the
         Northwest Quarter (NW 1/4) of Section Ten (10), Township Eight (8), Range
         Twenty-two (22) lying East of Salt Creek; less the North 40 acres as described
         in Book 449 at page 36, and in Book 549 at page 1588 in the Office of the
         Register of Deeds; LESS a tract described in Book 619 at page 495 in the Office
         of the Register of Deeds of Leavenworth County, Kansas

         Tract #2
         A tract of land in the Southwest Quarter (SW 1/4) of Section Ten (10),
         Township Eight (8), Range Twenty-two (22), described as follows: that part of
         the Southwest Quarter (1/4) of Section Ten (10), Township Eight (8), Range
         Twenty-two (22) lying East of the center line of Salt Creek; LESS, the South
         917.27 feet of that part of the Southwest Quarter (SW 1/4) of Section Ten (10),
         Township Eight (8), Range Twenty-two (22) lying East of the center line of Salt
         Creek.

       19. The subject property was previously owned by Klasinski’s mother, Florence M.

Klasinski. By general warranty deed recorded with the county clerk of Leavenworth County,

Kansas, on November 21, 2002, Florence M. Klasinski conveyed the property to herself, Mark J.

Klasinski, and Janet M. Klasinski as joint tenants with right of survivorship.



                                                 4
              Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 5 of 6




       20. Florence M. Klasinski died November 17, 2010, and her interest in the subject

property passed to Mark J. Klasinski and Janet M. Klasinski in equal shares. Accordingly, Mark

J. Klasinski and Janet M. Klasinski jointly own the property.

       21. Due to Mark J. Klasinski’s ownership interest in the subject property, the federal tax

liens attach to the property and may be enforced and the property may be sold.

       WHEREFORE, with respect to Count II of the complaint the United States requests:

       (a) That the Court enter judgment that the United States has valid and subsisting federal

tax liens for the liabilities described herein against all property and rights to property of Mark J.

Klasinski.;

       (b) That the Court order that the federal tax liens attaching to the subject property be

enforced, that the properties be sold, that those persons occupying the property leave and vacate

the property, and that the Court determine the rights of the parties to the proceeds of sale and the

relative priorities of the parties’ claims to the sale proceeds, and disburse those proceeds

accordingly; and

       (c) That the Court award the United States its costs incurred in this litigation, and such

other relief as the Court deems proper and just.

                                  Designation of Trial Location

       Plaintiff requests that the Court designate Kansas City, Kansas, as the place of trial.




//




                                                   5
           Case 2:20-cv-02479 Document 1 Filed 09/29/20 Page 6 of 6




Dated: September 29, 2020

                                          Respectfully submitted,

                                          RICHARD E. ZUCKERMAN
                                          Principal Deputy Assistant Attorney General

                                          _/s/ Martin M. Shoemaker
                                          MARTIN M. SHOEMAKER
                                          Ga. Bar # 001340
                                          U.S. Dept. of Justice, Tax Division
                                          P.O. Box 7238
                                          Washington, DC 20044
                                          202-514-6491 (phone)
                                          202-514-6770 (fax)
                                          Martin.M.Shoemaker@usdoj.gov




                                      6
